Title: To George Washington from Robert R. Livingston, 2 May 1783
From: Livingston, Robert R.
To: Washington, George


                  
                     Dear Sir
                     Philadelphia 2d May 1783
                  
                  I am so sensible of Majr McHenrys merit that even independent of the advantagious light in which your Excellencys recommendation places it I should think myself happy to obtain his services in a line in which I am persuaded they will do honor to his country.  Congress have it not in view at present to make an immediate appointment to London, & while Docr Franklin continues at Paris it would be painful to him to have any other secretary than his grandson, who tho’ not secretary to the embassy exercises the duties of one and has lately been provided for as such by Congress.
                  Should any opportunity offer of sending out Mr McHenry in such character as would be acceptable to him, during the short time of my continuance in office, you may be persuaded that your Excellencys recommendation will render me particularly attentive to avail myself of it.
                  I presume the marquis La fayette has informed you of his business & his success at Madrid—he is indefatigable & has shewn great address in precipitating the Spanish ministers resolution to acknowledge Mr Carmichaels public character as well as in fixing by writing engagements such terms in our proposed treaty as will prevent Spain from being troublesome & I hope produce a lasting good understanding between us.  I have the honor to be Dr Sir with the greatest & most respectful attachment Your Excellencys Most Ob. Hum. Servt 
                  
                     Robt R. Livingston
                  
               